Mr. Justice Weight delivered the opinion of the court. Appellants filed their petition for a peremptory writ of mandamus to require appellees, as members of the board of trustees of the village of Donnellson, to pass an ordinance to disconnect certain described territory from the boundary of the village. Appellees answered the petition, claiming the powers conferred upon them by the statute as a board of trustees of such village in respect to the disconnection of territory was discretionary, and they as such board having, upon proper application to them, refused to disconnect such territory, were not subject to control by judicial proceedings, and denied the petitioners’ right to the writ of mandamus. A demurrer was interposed to the answer, which was by the court overruled, whereupon, appellants abiding by their demurrer, final judgment was given against appellants refusing the mandamus and for costs, from which they have appealed to this court, and have assigned such action of the court for error, by which they seek a reversal of such judgment. It was held in City of Galesburg v. Hawkinson, 75 Ill. 152, that an act of the legislature, so far as it attempts to confer power upon the courts to change the boundaries of municipal bodies by annexing or disconnecting territory, is unconstitutional, such acts being in their nature legislative, and not judicial acts; the power can not be either legislative or judicial, as the legislature may be disposed to retain it, or surrender it to the judiciary. If the boundaries of municipal corporations can be altered or changed by the legislature at discretion, and the authorities are to that effect, then the courts can not be invested with such power, as it is legislative power. In Whittaker v. Village of Venice, 150 Ill. 196, it was sought by the common law writ of certiorari to review the proceedings of the village board by which certain territory had been annexed to the village and its boundaries thereby enlarged, and it was there held that the action of the trustees in passing the ordinance of annexation was'legislative in its character; whether the boundaries of a city or village should be enlarged or contracted is not a question of law or fact, for judicial determination, but purely a question of policy to be determined by the legislative department. From the authorities we have cited, it conclusively follows that the acts of the board of trustees sought to be coerced by the proceedings herein, are of a legislative character, the performance of which is exclusively within its province to decide. Had the board refused to act no doubt mandamus would lie to compel action, but in no event could the nature of its -decision be controlled. Having decided against disconnecting the territory in question, no power or necessity existed for the interposition of the court, and its judgment will be affirmed. Judgment affirmed.